TOWNSEND, Circuit Judge.
The merchandise in question is paper. It appears from the evidence that it is one of the articles known by the paper trade under the general term “printing paper,” and that its habitual use is for the printed covers of booklets, pamphlets, and the like. It was assessed for duty under Tariff Act July 24, 1897, c. n, § 1, Schedule M, par. 402, 30 Stat. 189 [U. S. Comp. St. 1901, p. 1672], as paper not specially provided for, 25 per centum ad valorem. The importers protested, claiming that it was only dutiable under paragraph 396 of said act (30 Stat. 187 [U. S. Comp. St. 1901, p. 1671]) as printing paper suitable for books and newspapers, according to its value. The Board of Appraisers held that paragraph 396 provided only for printing paper suitable both for books and newspapers, and that, as this was not suitable for newspapers, it could not fall within said designation. This opinion seems to be based upon an erroneous interpretation of the paragraph, which must be read as applicable to printing paper suitable either for books or for newspapers.
The decision of the Board of General Appraisers is reversed.